DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly show “the first land angle increases as going away from the first corner” in Figs 8 – 10, “the corner land surface comprises a part thereof where the corner land angle increases as going away from the first side” in Figs 14 – 16, “the second land angle increases as going away from the first corner” in Figs 11 – 13, “an imaginary line extended from the second side and an imaginary line extended from the connection part in the plan view of the first surface” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites on lines 1 – 3, “a first imaginary angle formed by an imaginary line extended from the first side and an imaginary line extended from the connection part”. The term “imaginary” renders the phrases “a first imaginary angle” and “an imaginary line” as unreal and it is unclear if there is a first angle formed by the first side and the connection part or if there is not a first angle. If there is a real angle, is the angle exterior? Is the angle interior? For purposes of expediting prosecution “a first imaginary angle formed by an imaginary line extended from the first side and an imaginary line extended from the connection part” will be interpreted as –an angle formed by a reference line extended from the first side and a reference line extended from the connection part. Further clarification is needed.
Claim 8 recites on lines 3 – 5, “a second imaginary angle formed by an imaginary line extended from the second side and an imaginary line extended from the connection part”. The term “imaginary” renders the phrases “a second imaginary angle” and “an imaginary line” as unreal and it is unclear if there is a second angle formed by the second side and the connection part or if there is not a second angle. If there is a real angle, is the angle exterior? Is the angle interior? For purposes of expediting prosecution “a second imaginary angle formed by an imaginary line extended from the second side and an imaginary line extended from the connection part” will be interpreted as –an angle formed by a reference line extended from the second side and a reference line extended from the connection part. Further clarification is needed.
It is noted that claim 1 is not rejected due to the use of the term “imaginary” as it is understood the phrase “imaginary straight line” defines an axis and the phrase “imaginary flat surface” defines a reference plane. The use of the term “imaginary” in claim 8 is unclear if there exists an angle between the first side and the connection part and if there exists an angle between the second side and the connection part.
Claim 9 recites on lines 2 – 3, “wherein the connection part is located more away from the reference plane as going from a side of the first curvilinear part toward a side of the second curvilinear part”. It is unclear in reference to what, the connection part is located more away from the reference plane. The connection part is located more away from the reference plane than what? Did the Applicant intend this to mean the connection part is inclined in a direction? Further clarification is needed.
Claim 10 recites on lines 2 – 3 “the first curvilinear part has a curvilinear shape recessed in a direction becoming closer to the reference plane in a plan view of the third surface. First, it is unclear if “a curvilinear shape” is a different curvilinear shape or the same curvilinear shape already set forth in claim 6. Additionally, it is unclear in reference to what the curvilinear shape is recessed. Further, is the first curvilinear part recessed? Is there a portion of the first curvilinear part that has a curvilinear shape that is recessed? Recessed in relation to what? Second, the phrase “a direction becoming closer to the reference plane” is unclear. What is the phrase “becoming closer” in relation to? In a direction becoming closer than what? From what? Further clarification is needed.
Claim 11 recites on lines 2 – 3 “the second curvilinear part has a curvilinear shape protruded in a direction away from the reference plane in a plan view of the third surface”. First, it is unclear if “a curvilinear shape” is a different curvilinear shape or the same curvilinear shape already set forth in claim 6. Additionally, it is unclear in reference to what the curvilinear shape is protruded. Further, is the second curvilinear part protruded? Is there a portion of the second curvilinear part that has a curvilinear shape that is protruded? Protruded from what? Further clarification is needed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. US 2019/0240746 (hereafter “Kitajima”) in view of Ghosh et al. US 6,065,907 (hereafter “Ghosh”).
In regards to claim 1 Kitajima discloses a cutting insert (3) (Figures 7 – 16), comprising: a first surface (12) ([0054], [0055]) comprising a first side (14) (Figures 7 - 16), a second side (15) (Figures 7 - 16) and a first corner (21) (Figures 7 – 16) located between the first side and the second side; a second surface (12) ([0054], [0055]) located on a side opposite to the first surface; a third surface (11 and 13) ([0054], [0055]) located between the first surface and the second surface; and a cutting edge (5) (Figures 7 – 16) located on an intersection of the first surface and the third surface, wherein an imaginary straight line (C2) (Figures 7, 9 – 13, 15) passing through a center of the first surface and a center of the second surface is a central axis, and an imaginary flat surface which is located between the first surface and the second surface and which is orthogonal to the central axis is a reference plane (virtual plane orthogonal to axis C2, see [0103]), the first surface further comprises a land surface (25) (Figures 7 – 16) located along the first side, the second side and the first corner, and an inclined surface (26) (Figures 7 – 9, 11 – 16) which is located along the land surface and which becomes closer to the reference plane as going away from the land surface (Figures 11, 12) ([0102]), the land surface comprises a first land surface (a portion of 25 along 14) (Figures 7 – 16) located along the first side, a second land surface located along the second side (a portion of 25 along 15) (Figures 7 – 16), and a corner land surface located along the first corner (a portion of 25 along 21) (Figures 7 – 16), an inclination angle of the first land surface relative to the reference plane is a first land angle ([0103]), an inclination angle of the second land surface relative to the reference plane is a second land angle ([0103]), and an inclination angle of the corner land surface relative to the reference plane is a corner land angle ([0103]).  
Kitajima fails to disclose the first land surface comprises a part thereof where the first land angle increases as going away from the first corner, and the corner land surface comprises a part thereof where the corner land angle increases as going away from the first side.
Ghosh teaches a cutting insert wherein a land surface (50) extends inwardly from the cutting edge (45) and comprises a band extending around the perimeter of the body (15), a sloping wall (55) extends from the land (50) (Figures 3 – 5) downward and inward (col. 2 lines 31 – 39). An angle (A) forms between the sloping wall (55) and a line parallel to the top surface (70). The angle A may increase (Figures 2 – 5) as the distance from the corner (40a) increases to provide more aggressive chip control associated with a greater chip thickness for chips formed further from the corner of the insert (col. 3 lines 25 – 47, Figures 2 – 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first land surface of Kitajima wherein a part thereof where the first land angle increases as going away from the first corner, and the corner land surface of Kitajima wherein a part thereof where the corner land angle increases as going away from the first side, as taught by Ghosh, to provide more aggressive chip control.
Regarding claim 2, the modified device of Kitajima teaches a variable land angle increasing from the corner toward the first and second sides, but it does not explicitly disclose a maximum value of the second land angle is larger than a maximum value of the first land angle, yet, the teaching reference of Ghosh explicitly teaches that the land angle is a result-effective variable because the change in land angle impacts a change in chip width and therefore chip control (col. 3 lines 25 – 47, Figures 2 - 5). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Kitajima in order to optimize the chip control of the different edges based upon operational parameters and the different forces acting on each edge. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, to modify the insert such that the maximum of the second land angle is larger than the maximum of the first land angle to optimize the chip control will not sustain a patent, see Smith v. Nichols, 88 U.S. 112, 118-19 (1874).
Regarding claim 3, the modified insert of Kitajima teaches a cutting insert wherein a land surface (50) extends inwardly from the cutting edge (45) and comprises a band extending around the perimeter of the body (15), a sloping wall (55) extends from the land (50) (Figures 3 – 5) downward and inward (col. 2 lines 31 – 39). An angle (A) forms between the sloping wall (55) and a line parallel to the top surface (70). The angle A may increase (Figures 2 – 5) as the distance from the corner (40a) increases to provide more aggressive chip control associated with a greater chip thickness for chips formed further from the corner of the insert (col. 3 lines 25 – 47, Figures 2 – 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second land surface of Kitajima wherein a part thereof where the second land angle increases as going away from the first corner, as taught by Ghosh, to provide more aggressive chip control.
Regarding claim 4, the modified insert of Kitajima teaches the first surface has a longitudinal shape, the first side (Kitajima, 14, Figure 8) is a long side and the second side (Kitajima, 15, Figure 8) is a short side in a plan view of the first surface (12).
Regarding claim 5, the modified insert of Kitajima teaches the second land surface (Kitajima, a portion of 25 along 15, Figure 8) comprises a part thereof whose width decreases as going away from the corner land surface (Kitajima, a portion of 25 along 21, Figure 8) in a plan view of the first surface.
Regarding claim 12, the modified insert of Kitajima teaches a cutting too (1) (Figures 1 – 3), comprising: a holder (2) (Figures 1 – 6) which has a columnar shape extended from a first end to a second end ([0041], [0042]) along a rotation axis ([0040] – [0044]) and comprises a pocket located at a side of the first end; and the cutting insert according to claim 1, the cutting insert being located in the pocket ([0019], [0046] – [0051]).
Regarding claim 13, the modified insert of Kitajima teaches a method for manufacturing a machine product, comprising: rotating the cutting tool according to claim 12; but fails to explicitly disclose “bringing the cutting tool being rotated into contact with a workpiece; and moving the cutting tool away from the workpiece,” yet, Kitajima explicitly teaches the cutting tool is a milling cutter and performs a cutting process such as facing cutting or shoulder cutting on a workpiece made of metal or the like ([0039], [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cutting process of rotating the cutting tool of Kitajima for face cutting or shoulder cutting on a workpiece includes bringing the cutting tool being rotated into contact with a workpiece; and moving the cutting tool away from the workpiece. See In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). 
Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. US 2019/0240746 (hereafter “Kitajima”) in view of Ghosh et al. US 6,065,907 (hereafter “Ghosh”) as applied to claims 1 – 5, 12, 13 above, and further in view of Hessman US 7,547,164 (hereafter “Hessman”).
Regarding claim 6 the modified insert of Kitajima fails to disclose the cutting insert according to claim 1 wherein the first corner comprises, in a plan view of the first surface, a first curvilinear part which is located at a side of the first side and has a convex curvilinear shape, a second curvilinear part which is located at a side of the second side and has a convex curvilinear shape, and a connection part which connects to the first curvilinear part and the second curvilinear part and has a straight line shape. 
Hessman teaches a face-milling insert wherein the first corner (between main cutting edge 3 and minor cutting edge 4, Figure 7) comprises, in a plan view of the first surface (5), a first curvilinear part (14) (Figure 7) which is located at a side of the first side (3) (Figure 7) and has a convex curvilinear shape, a second curvilinear part (13) (Figure 7) which is located at a side of the second side (4) (Figure 7) and has a convex curvilinear shape, and a connection part (11) (Figure 7) which connects to the first curvilinear part and the second curvilinear part and has a straight line shape. Hessman teaches the first curvilinear part (14) has a radius (R2) larger than the radius (R1) of the second curvilinear part (13) (col. 4 lines 17 – 34), the connection part (11) forms an external angle (α) with a reference line colinear with and extending from the second side (4), the angle (α) falling in the range of 20º - 40º (col. 4 lines 17 – 22), and the first side (3) forming an angle of 45º with a reference line colinear with and extending from the second side (4) (col. 3 lines 53 – 55). Hessman teaches the corner configuration optimizes heat dissipation extending the life of the insert (col 4. Line 63 – col. 5 line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the round corner, in a plan view of the first surface of the modified insert of Kitajima with a corner comprising a first and second curvilinear parts connected by a straight side, as taught by Hessman, to optimize heat dissipation, extending the life of the insert.
Regarding claim 7, the modified device of Kitajima teaches in the plan view of the first surface, each of the first curvilinear part (Hessman, 14, Figure 7) and the second curvilinear part (Hessman, 13, Figure 7) has a circular arch shape, and a radius (Hessman, R2) of curvature of the first curvilinear part is larger than a radius (Hessman, R1) of the second curvilinear part (col. 4 lines 29 – 34).
Regarding claim 8, the modified device of Kitajima teaches a first imaginary angle (β) (see annotated Figure 7 below) formed by an imaginary line (reference lines, see annotated Figure 7) extended from the first side (3) and an imaginary line (reference line) extended from the connection part (11) is smaller than a second imaginary angle (α) (see annotated Figure 7) formed by an imaginary line (reference line) extended from the second side (4) and an imaginary line extended from the connection part (11) in the plan view of the first surface (5). It is noted, as shown in the annotated Figure 7, that due to rounded parts lying between the first side, the connection part, and the second side respectively, a plurality of angles are formed by reference lines extending from the first side and the connection part, and a plurality of angles are formed by reference lines extending from the second side and the connection part. However, a first angle (β) is formed by first reference lines that is clearly shown to be smaller than a second angle (α) formed by second reference lines.

    PNG
    media_image1.png
    335
    528
    media_image1.png
    Greyscale

 Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. US 2019/0240746 (hereafter “Kitajima”) in view of Ghosh et al. US 6,065,907 (hereafter “Ghosh”) as applied to claims 1 – 5, 12, 13 above, and further in view of Hessman US 7,547,164 (hereafter “Hessman”) as applied to claims 6 – 8 above, and further in view of Lee et al. US 10,556,277 (hereafter “Lee”).
Regarding claim 9, the modified insert of Kitajima fails to disclose the cutting insert wherein the connection part is located more away from the reference plane as going from a side of the first curvilinear part toward a side of the second curvilinear part. Lee teaches a tangential cutting insert (100) (Figure 1) with an inclined corner cutting edge (170) (Figures 1 – 4) that is inclined as increasing in distance away from the top surface (110) (Figures 1, 2) as it goes from the long side (16) (Figures 1 – 4) to the short side (15) (Figures 1 – 4) so that the corner cutting edge enter incrementally thus reducing the cutting load of the corner prolonging the life of the cutting insert (col. 6 lines 45 – 56). It is noted, that the corner cutting edge (170), as taught by Lee, has a general shape such that the first part of the corner going from the long side to the short side, appears recessed in the body compared to the following portions of the corner cutting edge (Figure 4) (col. 4 lines 45 – 56), and the second part of the corner cutting edge, the portion most adjacent to the short side, appears protruded (Figure 3) from the insert body compare to the previous portions of the corner cutting edge going  from the long side to the short side (col. 4 lines 45 – 56) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify connection part of the modified insert of Kitajima such that the connection part is inclined, increasing in distance from the reference plane going from a side of the first curvilinear part toward a side of the second curvilinear part so that the corner cutting edge enters the workpiece incrementally, as taught by Lee, to reduce the cutting load, prolonging the life of the cutting insert.
Regarding claim 10, the modified insert of Kitajima according to claim 9 teaches the first curvilinear part (first corner portion adjacent to the long side) has a curvilinear shape recessed (figure 4) in a direction becoming closer to the reference plane in a plan view of the third surface (col. 4 lines 45 – 56). 
Regarding claim 11, the modified cutting insert of Kitajima according to claim 9 teaches the second curvilinear part (second corner portion adjacent the short side, Figure 3) has a curvilinear shape protruded (Figure 3) in a direction away from the reference plane in a plan view of the third surface (col. 4 lines 45 – 56).
Claim(s) 1 – 13 are rejected in the alternative under 35 U.S.C. 103 as being unpatentable over Kitajima et al. US 2019/0240746 (hereafter “Kitajima”) in view of Niebauer US 5,122,017 (hereafter “Niebauer”).
In regards to claim 1 Kitajima discloses a cutting insert (3) (Figures 7 – 16), comprising: a first surface (12) ([0054], [0055]) comprising a first side (14) (Figures 7 - 16), a second side (15) (Figures 7 - 16) and a first corner (21) (Figures 7 – 16) located between the first side and the second side; a second surface (12) ([0054], [0055]) located on a side opposite to the first surface; a third surface (11 and 13) ([0054], [0055]) located between the first surface and the second surface; and a cutting edge (5) (Figures 7 – 16) located on an intersection of the first surface and the third surface, wherein an imaginary straight line (C2) (Figures 7, 9 – 13, 15) passing through a center of the first surface and a center of the second surface is a central axis, and an imaginary flat surface which is located between the first surface and the second surface and which is orthogonal to the central axis is a reference plane (virtual plane orthogonal to axis C2, see [0103]), the first surface further comprises a land surface (25) (Figures 7 – 16) located along the first side, the second side and the first corner, and an inclined surface (26) (Figures 7 – 9, 11 – 16) which is located along the land surface and which becomes closer to the reference plane as going away from the land surface (Figures 11, 12) ([0102]), the land surface comprises a first land surface (a portion of 25 along 14) (Figures 7 – 16) located along the first side, a second land surface located along the second side (a portion of 25 along 15) (Figures 7 – 16), and a corner land surface located along the first corner (a portion of 25 along 21) (Figures 7 – 16), an inclination angle of the first land surface relative to the reference plane is a first land angle ([0103]), an inclination angle of the second land surface relative to the reference plane is a second land angle ([0103]), and an inclination angle of the corner land surface relative to the reference plane is a corner land angle ([0103]).  
Kitajima fails to disclose the first land surface comprises a part thereof where the first land angle increases as going away from the first corner, and the corner land surface comprises a part thereof where the corner land angle increases as going away from the first side.
Niebauer teaches a cutting insert wherein a land area (24) (Figures 2, 4, 5) comprises a corner portion land area (26) and side portion land areas (28) (col. 3 lines 40 – 47, col. 5 lines 3 – 35, 51 – 56). An angle (A) (Figures 4 – 6) is formed between the land areas and a reference plane (col 5. Lines 3 – 6).  The land angle (A) may vary, increasing, in the corner portion land area and side portion land area as it goes away from the corner (col 5. Lines 21 – 35) for greater chip control (col. 6 lines 31 – 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first land surface of Kitajima wherein a part thereof where the first land angle increases as going away from the first corner, and the corner land surface of Kitajima wherein a part thereof where the corner land angle increases as going away from the first side, as taught by Niebauer, to provide greater chip control.
Regarding claim 2, the modified device of Kitajima teaches a variable land angle increasing from the corner toward the first and second sides, but it does not explicitly disclose a maximum value of the second land angle is larger than a maximum value of the first land angle, yet, the teaching reference of Niebauer teaches that the land angle is a result effective variable because the change in land angle impacts chip control (col. 1 lines 31 – 34, col. 6 lines 31 – 42). See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, to modify the insert such that the maximum of the second land angle is larger than the maximum of the first land angle to optimize the chip control will not sustain a patent, see Smith v. Nichols, 88 U.S. 112, 118-19 (1874).
Regarding claim 3, the modified insert of Kitajima teaches a cutting insert wherein a land surface (28) extends inwardly from the cutting edge (22) and the land surface (28) comprises a part thereof where the second land angle (A) increases (col. 5 lines 3 – 35, 51 – 56, Figures 2, 4 – 6) as going away from the first corner to provide greater chip control (col. 1 lines 31 – 34, col. 6 lines 31 – 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second land surface of Kitajima wherein a part thereof where the second land angle increases as going away from the first corner, as taught by Niebauer, to provide more aggressive chip control.
Regarding claim 4, the modified insert of Kitajima teaches the first surface has a longitudinal shape, the first side (Kitajima, 14, Figure 8) is a long side and the second side (Kitajima, 15, Figure 8) is a short side in a plan view of the first surface (12).
Regarding claim 5, the modified insert of Kitajima teaches the second land surface (Kitajima, a portion of 25 along 15, Figure 8) comprises a part thereof whose width decreases as going away from the corner land surface (Kitajima, a portion of 25 along 21, Figure 8) in a plan view of the first surface.
Regarding claim 12, the modified insert of Kitajima teaches a cutting too (1) (Figures 1 – 3), comprising: a holder (2) (Figures 1 – 6) which has a columnar shape extended from a first end to a second end ([0041], [0042]) along a rotation axis ([0040] – [0044]) and comprises a pocket located at a side of the first end; and the cutting insert according to claim 1, the cutting insert being located in the pocket ([0019], [0046] – [0051]).
Regarding claim 13, the modified insert of Kitajima teaches a method for manufacturing a machine product, comprising: rotating the cutting tool according to claim 12; but fails to explicitly disclose “bringing the cutting tool being rotated into contact with a workpiece; and moving the cutting tool away from the workpiece,” yet, Kitajima explicitly teaches the cutting tool is a milling cutter and performs a cutting process such as facing cutting or shoulder cutting on a workpiece made of metal or the like ([0039], [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cutting process of rotating the cutting tool of Kitajima for face cutting or shoulder cutting on a workpiece includes bringing the cutting tool being rotated into contact with a workpiece; and moving the cutting tool away from the workpiece. See In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). 
Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. US 2019/0240746 (hereafter “Kitajima”) in view of Niebauer US 5,122,017 (hereafter “Niebauer”) as applied to claims 1 – 5, 12, 13 above, and further in view of Hessman US 7,547,164 (hereafter “Hessman”).
Regarding claim 6 the modified insert of Kitajima fails to disclose the cutting insert according to claim 1 wherein the first corner comprises, in a plan view of the first surface, a first curvilinear part which is located at a side of the first side and has a convex curvilinear shape, a second curvilinear part which is located at a side of the second side and has a convex curvilinear shape, and a connection part which connects to the first curvilinear part and the second curvilinear part and has a straight line shape. 
Hessman teaches a face-milling insert wherein the first corner (between main cutting edge 3 and minor cutting edge 4, Figure 7) comprises, in a plan view of the first surface (5), a first curvilinear part (14) (Figure 7) which is located at a side of the first side (3) (Figure 7) and has a convex curvilinear shape, a second curvilinear part (13) (Figure 7) which is located at a side of the second side (4) (Figure 7) and has a convex curvilinear shape, and a connection part (11) (Figure 7) which connects to the first curvilinear part and the second curvilinear part and has a straight line shape. Hessman teaches the first curvilinear part (14) has a radius (R2) larger than the radius (R1) of the second curvilinear part (13) (col. 4 lines 17 – 34), the connection part (11) forms an external angle (α) with a reference line colinear with and extending from the second side (4), the angle (α) falling in the range of 20º - 40º (col. 4 lines 17 – 22), and the first side (3) forming an angle of 45º with a reference line colinear with and extending from the second side (4) (col. 3 lines 53 – 55). Hessman teaches the corner configuration optimizes heat dissipation extending the life of the insert (col 4. Line 63 – col. 5 line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the round corner, in a plan view of the first surface of the modified insert of Kitajima with a corner comprising a first and second curvilinear parts connected by a straight side, as taught by Hessman, to optimize heat dissipation, extending the life of the insert.
Regarding claim 7, the modified device of Kitajima teaches in the plan view of the first surface, each of the first curvilinear part (Hessman, 14, Figure 7) and the second curvilinear part (Hessman, 13, Figure 7) has a circular arch shape, and a radius (Hessman, R2) of curvature of the first curvilinear part is larger than a radius (Hessman, R1) of the second curvilinear part (col. 4 lines 29 – 34).
Regarding claim 8, the modified device of Kitajima teaches a first imaginary angle (β) (see annotated Figure 7 below) formed by an imaginary line (reference lines, see annotated Figure 7) extended from the first side (3) and an imaginary line (reference line) extended from the connection part (11) is smaller than a second imaginary angle (α) (see annotated Figure 7) formed by an imaginary line (reference line) extended from the second side (4) and an imaginary line extended from the connection part (11) in the plan view of the first surface (5). It is noted, as shown in the annotated Figure 7, that due to rounded parts lying between the first side, the connection part, and the second side respectively, a plurality of angles are formed by reference lines extending from the first side and the connection part, and a plurality of angles are formed by reference lines extending from the second side and the connection part. However, a first angle (β) is formed by first reference lines that is clearly shown to be smaller than a second angle (α) formed by second reference lines.

    PNG
    media_image1.png
    335
    528
    media_image1.png
    Greyscale

 Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima et al. US 2019/0240746 (hereafter “Kitajima”) in view of Niebauer US 5,122,017 (hereafter “Niebauer”) as applied to claims 1 – 5, 12, 13 above, and further in view of Hessman US 7,547,164 (hereafter “Hessman”) as applied to claims 6 – 8 above, and further in view of Lee et al. US 10,556,277 (hereafter “Lee”).
Regarding claim 9, the modified insert of Kitajima fails to disclose the cutting insert wherein the connection part is located more away from the reference plane as going from a side of the first curvilinear part toward a side of the second curvilinear part. Lee teaches a tangential cutting insert (100) (Figure 1) with an inclined corner cutting edge (170) (Figures 1 – 4) that is inclined as increasing in distance away from the top surface (110) (Figures 1, 2) as it goes from the long side (16) (Figures 1 – 4) to the short side (15) (Figures 1 – 4) so that the corner cutting edge enter incrementally thus reducing the cutting load of the corner prolonging the life of the cutting insert (col. 6 lines 45 – 56). It is noted, that the corner cutting edge (170), as taught by Lee, has a general shape such that the first part of the corner going from the long side to the short side, appears recessed in the body compared to the following portions of the corner cutting edge (Figure 4) (col. 4 lines 45 – 56), and the second part of the corner cutting edge, the portion most adjacent to the short side, appears protruded (Figure 3) from the insert body compare to the previous portions of the corner cutting edge going  from the long side to the short side (col. 4 lines 45 – 56) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify connection part of the modified insert of Kitajima such that the connection part is inclined, increasing in distance from the reference plane going from a side of the first curvilinear part toward a side of the second curvilinear part so that the corner cutting edge enters the workpiece incrementally, as taught by Lee, to reduce the cutting load, prolonging the life of the cutting insert.
Regarding claim 10, the modified insert of Kitajima according to claim 9 teaches the first curvilinear part (first corner portion adjacent to the long side) has a curvilinear shape recessed (figure 4) in a direction becoming closer to the reference plane in a plan view of the third surface (col. 4 lines 45 – 56). 
Regarding claim 11, the modified cutting insert of Kitajima according to claim 9 teaches the second curvilinear part (second corner portion adjacent the short side, Figure 3) has a curvilinear shape protruded (Figure 3) in a direction away from the reference plane in a plan view of the third surface (col. 4 lines 45 – 56).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nada et al. US 9,630,256 teaches a cutting insert with an inclined surface adjacent a cutting edge wherein the inclined angle of the inclined surface increases in a direction away from the corner.




















































Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S HEARNE whose telephone number is (571)272-6578. The examiner can normally be reached Monday - Friday 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA S HEARNE/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722